COBB, Judge
(dissenting).
I would grant Smith’s application for rehearing and remand this cause for a new sentencing hearing for the reasons I set forth in my special writing to the original opinion, released on December 22, 2000.
In this Court’s opinion on return to second remand, issued August 31, 2001, in which this Court affirmed Smith’s sentence of death, my vote was inadvertently reflected as concurring. I should have been shown as dissenting. My reasons for dissenting from the sentencing aspect of the majority opinion on the original submission were not changed by the trial court’s action on second remand.